Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 111-158 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction to one of the following inventions is required under 35 U.S.C. 121:

Group 1, claims 111-115 and 140, drawn to an isolated antibody or antigen-binding fragment, wherein the antibody or antigen-binding fragment is capable of binding to mesothelin and comprises three heavy chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 1 (HCDR1), SEQ ID NO: 2 (HCDR2), and SEQ ID NO: 3 (HCDR3); and three light chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 4 (LCDR1), SEQ ID NO: 5 (LCDR2), and SEQ ID NO: 6 (LCDR3), as defined by the Kabat numbering system; or three heavy chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 7 (HCDR1), SEQ ID NO: 8 (HCDR2), and SEQ ID NO: 9 (HCDR3); and three light chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 10 (LCDR1), SEQ ID NO: 11 (LCDR2), and SEQ ID NO: 12 (LCDR3), as defined by the IMGT numbering system; classified, for example, C07K 16/3076.

Group 2, claims 116-136 and 141-143, drawn to an antibody-drug conjugate of Formula (I): Ab-(L-D)p (1) wherein Ab is an antibody or antigen-binding fragment, wherein the antibody or antigen- binding fragment is capable of binding to mesothelin and comprises three heavy chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 1 (HCDR1), SEQ ID NO: 2 (HCDR2), and SEQ ID NO: 3 (HCDR3); and three light chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 4 (LCDR1), SEQ ID NO: 5 (LCDR2), and SEQ ID NO: 6 (LCDR3), as defined by the Kabat numbering system; or three heavy chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 7 (HCDR1), SEQ ID NO: 8 (HCDR2), and SEQ ID NO: 9 (HCDR3); and three light chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 10 (LCDR1), SEQ ID NO: 11 (LCDR2), and SEQ ID NO: 12 (LCDR3), as defined by the IMGT numbering system; D is eribulin; L is a cleavable linker that covalently attaches Ab to D; and p is an integer from 1 to 8; classified, for example, A61K 47/6889.

Group 3, claims 137-139, drawn to an antibody-drug conjugate of Formula (I): Ab-(L-D)p (1) wherein Ab is an antibody or antigen-binding fragment, wherein the antibody or antigen- binding fragment is capable of binding to mesothelin and comprises three heavy chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 1 (HCDR1), SEQ ID NO: 2 (HCDR2), and SEQ ID NO: 3 (HCDR3); and three light chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 4 (LCDR1), SEQ ID NO: 5 (LCDR2), and SEQ ID NO: 6 (LCDR3), as defined by the Kabat numbering system; or three heavy chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 7 (HCDR1), SEQ ID NO: 8 (HCDR2), and SEQ ID NO: 9 (HCDR3); and three light chain complementarity determining regions comprising amino acid sequences of SEQ ID NO: 10 (LCDR1), SEQ ID NO: 11 (LCDR2), and SEQ ID NO: 12 (LCDR3), as defined by the IMGT numbering system; D is eribulin; L is a cleavable linker comprising Mal-(PEG)2-Val-Cit-pAB; and p is an integer from 1 to 8; classified, for example, A61K 47/6889.

Group 4, claim 144, drawn to a method of treating a subject having or suspected of having a cancer, comprising administering to the subject a therapeutically effective amount of the antibody or antigen-binding fragment of claim 111; classified, for example, A61k 47/6851.

Group 5, claims 145-148, drawn to a method of treating a subject having or suspected of having a cancer, comprising administering to the subject a therapeutically effective amount of the antibody-drug conjugate of claim 116; classified, for example, A61K 47/6889.

Group 6, claim 149, drawn to a method of reducing or slowing the growth of a cancer cell population in a subject, comprising administering to the subject a therapeutically effective amount of the antibody or antigen-binding fragment of claim 111; classified, for example, A61k 47/6851.

Group 7, claim 150, drawn to a method of reducing or slowing the growth of a cancer cell population in a subject, comprising administering to the subject a therapeutically effective amount of the antibody-drug conjugate of claim 116; classified, for example, A61K 47/6889.

Group 8, claims 151-152, drawn to a method of determining whether a subject having or suspected of having a cancer will be responsive to a treatment comprising the antibody or antigen- binding fragment of claim 111, comprising providing a biological sample from the subject; contacting the sample with the antibody or antigen-binding fragment; and detecting binding of the antibody or antigen-binding fragment to one or more cancer cells in the sample; classified, for example, G01N 33/57492.

Group 9, claims 153-155, drawn to an isolated nucleic acid encoding the antibody or antigen-binding fragment of claim 111; classified, for example, C07K 16/3076.

Group 10, claim 156, drawn to a method of producing the antibody or antigen-binding fragment of claim 111, comprising culturing a cell or cell population comprising a nucleic acid encoding the antibody or antigen-binding fragment under conditions suitable to produce the antibody or antigen-binding fragment; classified, for example, C07K 16/3076.

Group 11, claims 157-158, drawn to a method of producing the antibody-drug conjugate of claim 116, comprising reacting an antibody or antigen-binding fragment with a cleavable linker attached to eribulin under conditions that allow conjugation; classified, for example, A61K 47/6889.

4.	The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups 1-3 and Groups 4-8 are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the antibody of the Groups 1-3 can be used to purify a protein to which the antibody binds.
Inventions of Groups 1-3 and 9 are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that the antibody of the Groups 1-3 and the nucleic acid of the Group 9, are structurally and functionally distinct molecules with different activities and functions, which are produced by distinct processes.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions, Groups 4-8 and 10-11 are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct in that they have different objectives, method steps, and criteria for success. In particular Group 4 is drawn to a method of treating a subject having or suspected of having a cancer comprising administering to the subject a therapeutically effective amount of the antibody or antigen-binding fragment of claim 111, Group 5 is drawn to a method of treating a subject having or suspected of having a cancer comprising administering to the subject a therapeutically effective amount of the antibody-drug conjugate of claim 116, Group 6 is drawn to a method of reducing or slowing the growth of a cancer cell population in a subject comprising administering to the subject a therapeutically effective amount of the antibody or antigen-binding fragment of claim 111, Group 7 is drawn to a method of reducing or slowing the growth of a cancer cell population in a subject, comprising administering to the subject a therapeutically effective amount of the antibody-drug conjugate of claim 116, Group 8 is drawn to a method of determining whether a subject having or suspected of having a cancer will be responsive to a treatment comprising the antibody or antigen- binding fragment of claim 111, Group 10 is drawn to a method of producing the antibody or antigen-binding fragment of claim 111, while Group 11 is drawn to a method of producing the antibody-drug conjugate of claim 116. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

5.	Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 


6.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

7.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at 8:30 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YAN XIAO/
Primary Examiner, Art Unit 1642